Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Examiner’s Amendment and Examiner’s Reasons for Allowance action is in response to the filing of 1/24/2022. Claims 10-20, previously withdrawn from consideration due to a non-elected invention, have been cancelled.  Claim 1 has been amended. Therefore claims 1-9 are presently pending in the application and have been considered as follows.

Response to Amendments
In light of applicant’s amendments, all previously raised rejections are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Brian Pangrle (Reg. No. 42973) on February 15 and 23, 2022.
The application has been amended as follows:


In the claims:

1. (currently amended) A system comprising:
	hardware processor and memory coupled circuitry that processes a URL for information that identifies an item associated with a website
	hardware processor and memory coupled circuitry that transmits at least a portion of the information via a network interface using an application programming interface (API) of an item database and using an Internet search engine;
	hardware processor and memory coupled circuitry that receives data via the network interface responsive to the transmission of at least the portion of the information, wherein the data comprise metadata for the item from the item database and wherein the data comprise Internet address information for one or more additional websites pertaining to the item from the Internet search engine using at least a portion of the metadata;
	hardware processor and memory coupled circuitry that associates, in memory of a computerized redirection service, at least a portion of the data with a short URL, wherein the at least the portion of the data comprises at least a portion of the metadata and at least a portion of the Internet address information;
	hardware processor and memory coupled circuitry that transmits the short URL for use in a webpage, a game, or an application;
	hardware processor and memory coupled circuitry that receives a request responsive to activation of the short URL in the webpage, the game, or the application as executed by an operating system of [[by]] a machine used by a user; and
	hardware processor and memory coupled redirection circuitry that, responsive to receipt of the request and the URL being inoperable for the website, accesses the memory of the computerized redirection service for at least the portion of the Internet address information to redirect the operating system of the machine used by the user to the at least one of the one or more additional websites.

2. (original) The system of claim 1 wherein the URL comprises Internet merchant information.

3. (previously presented) The system of claim 1 wherein the circuitry that transmits at least the portion of the information transmits an API call.

4. (original) The system of claim 3 wherein the API call corresponds to an API specification of an Internet merchant.

5. (previously presented) The system of claim 1 wherein the information comprises a product identifier.

6. (previously presented) The system of claim 5 wherein the circuitry that transmits the at least the portion of the information, transmits the product identifier as a parameter in an API call that corresponds to an API specification of an Internet merchant.

7. (previously presented) The system of claim 1 wherein the circuitry that processes the URL for information parses the URL for a product identifier.

8. (original) The system of claim 1 comprising circuitry that requests a short URL.

9. (original) The system of claim 1 comprising circuitry that receives a short URL responsive to a request for a short URL.

10 – 20 (Cancelled)


Allowable Subject Matter
Terminal Disclaimer submitted on 2/23/2022 has been reviewed and accepted.
Claims 1-9 are allowed over the prior art of record.  The following is an examiner's statement of reasons for allowance:

Prior art of record teaches the following:
Stoliartchouk et al. (US 2014/0019266 A1) teaches a method and system is provided for facilitating affiliate link generation. A publisher enables the system by identifying a webpage on an affiliate web site. The system performs an initial assessment of the page to extract webpage information, which is compared to information stored in a database. If the extracted information matches stored information, a record of the webpage is displayed and an affiliate link is dynamically generated for immediate use. If the extracted information does not match stored information, a new record of the webpage is created. If the webpage contains product-specific data, a product-specific record is stored. If the webpage does not contain product-specific data, a non-product record is stored. An affiliate link is then dynamically created. The new record of the product and dynamically created affiliate link is added to the database for immediate use (Abstract). 
Christoph et al. (US 2014/0172839 A1) teaches a method of suggesting replacements for unavailable web pages is performed at a server system separate from a client system. A web page is identified. For documents in a collection of web pages, respective overlaps of content in the web page and the documents are determined based on stored information about content in the web page and the documents. One or more of the documents that have overlaps that satisfy a first criterion are selected. A request for a replacement for the web page is received from the client system and replacement web page information is provided to the client system. The replacement web page information is selected from the set consisting of A) one or more links to the one or more selected documents, B) a redirect to one of the one or more selected documents, and C) one of the one or more selected documents (Abstract).  See also Figures 2C, 3A, 4.
Vishria et al. (US 2012/0324327 A1) teaches to provide a shortened version of a link that conveys useful information about the link's associated content, embodiments of the invention generate a shortened version of the link that comprises meaningful information about the original link. For example, in some embodiments such information includes portions of the link itself, such as domain and/or path components of the link's address text, content to which the link points, such as the text of a web page or other document referenced by the link's address text, or a rating of the content to which the link points. Thus, rather than generating an essentially random link, embodiments of the invention adaptively generate the shortened link to take into account the information about the link. Consequently, a user viewing the adaptively-generated shortened link can determine useful information about the content to which the shortened link leads based on the text of the shortened link itself (Abstract).
Suryavanshi (US 2014/0122567 A1) teaches the disclosure is directed to obtaining metadata related to a target of a short uniform resource locator (URL). An embodiment transmits the short URL to a server, receives a response from the server, wherein the response includes a pointer to an actual URL, requests metadata related to the actual URL from the server, and receives the metadata for the actual URL from the server. An embodiment confirms a target of a short URL. The embodiment receives the short URL, obtains metadata related to an actual URL based on the short URL, extracts a host website from the metadata, determines whether the actual URL points to the host website, and sends a notification of a result of the determination (Abstract).  See also fig. 4 and pars. 36-37 and 43-45).
Navarro et al. (US 2010/0058160 A1) teaches methods and systems for monetizing editorial and user-generated content via conversion into affiliate marketing links. Aspects of the disclosure, for example, are directed to methods and systems configured to enable rewriting of URLs based on a synchronized database of merchants collected from a breadth of affiliate networks. In several embodiments, for example, upon posting of a URL to a user-generated website or on clicking of a URL on such a site by a user, the server system compares the domain name of the URL against a database of merchants synchronized across multiple affiliate networks. When a merchant's domain name is found, the server system may convert the URL using a deep linking syntax outlined in the merchant database so that the URL becomes an affiliate link that leads to the original URL via the corresponding affiliate network. User clicks on this converted URL may generate affiliate commissions (Abstract).  See also figures 2-3 and par. 15.
Lee et al. (US 2002/0198939 A1) teaches a server system on a network such as the World Wide Web aggregates and stores information about the content of Web pages served by a server on a network. A server process receives one or more requests for Web pages from requesters connected to the network. Upon receiving the request, the server produces a requested Web page and serves the Web page to the requester. The Web pages have with one or more content elements in addition to one or more metadata entries. The metadata entries are associated with the content elements of the respective Web page produced. The system also creates and maintains a log having a plurality of records. Each record has requester fields and metadata fields. A logger process stores the metadata entries contained in each of the Web pages in one or more of the metadata fields, and stores a requester identification, associated with the requester, in the requester field of the record associated with the respective Web page (Abstract).  See also par. 35-37.
However, none of the prior art of record teach by themselves or in any combination nor would have anticipated nor render obvious by combination the claimed invention of the present invention at or before the time it was filed.  The prior art of record is silent on "hardware processor and memory coupled circuitry that processes a URL for information that identifies an item associated with a website;  hardware processor and memory coupled circuitry that transmits at least a portion of the information via a network interface using an application programming interface (API) of an item database and using an Internet search engine; hardware processor and memory coupled circuitry that receives data via the network interface responsive to the transmission of at least the portion of the information, wherein the data comprise metadata for the item from the item database and wherein the data comprise Internet address information for one or more additional websites pertaining to the item from the Internet search engine using at least a portion of the metadata; hardware processor and memory coupled circuitry that associates, in memory of a computerized redirection service, at least a portion of the data with a short URL, wherein the at least the portion of the data comprises at least a portion of the metadata and at least a portion of the Internet address information; hardware processor and memory coupled circuitry that transmits the short URL for use in a webpage, a game, or an application; hardware processor and memory coupled circuitry that receives a request responsive to activation of the short URL in the webpage, the game, or the application as executed by an operating system of  a machine used by a user; and hardware processor and memory coupled redirection circuitry that, responsive to receipt of the request and the URL being inoperable for the website, accesses the memory of the computerized redirection service for at least the portion of the Internet address information to redirect the operating system of the machine used by the user to the at least one of the one or more additional websites", in combination with all other claim limitations, as it has been recited in independent claim 1.  
All other dependent claims are allowable as they depend on an allowable independent claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/26 February 2022/
/ltd/